REVISED OCTOBER 21, 2010
          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                   FILED
                               No. 08-60874                    October 30, 2009
                             Summary Calendar
                                                             Charles R. Fulbruge III
                                                                     Clerk
HOPETON GEORGE SIMPSON

                                          Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A21 041 361


Before REAVLEY, GARZA, and HAYNES, Circuit Judges.
PER CURIAM:*
      Hopeton George Simpson petitions this court to review the decision of the
Board of Immigration Appeals (BIA) dismissing his appeal and affirming the
immigration judge’s (IJ) order that Simpson was ineligible for cancellation of
removal pursuant to 8 U.S.C. § 1229b(a)(3) because he had committed an
aggravated felony. Simpson, who has been convicted in state court of possession
of controlled substances on more than one occasion since his admission to the


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-60874

United States, contends that none of his convictions constitutes an aggravated
felony in its own right. He argues that he should not be deemed an aggravated
felon based on his recidivism because he was not convicted of a recidivist offense
in state court. Simpson also argues that the rule of lenity should be applied.
      The BIA correctly determined that Simpson had committed an aggravated
felony for immigration law purposes. See Carachuri-Rosendo v. Holder, 570 F.3d
263, 266-68 (5th Cir. 2009), petition for cert. filed (July 15, 2009) (No. 09-60).
The rule of lenity is not applicable given this court’s interpretation of the
relevant statutory language. Id. at 268 n.7.
      Simpson’s petition for review is DENIED.




                                        2